 In the Matter of STERLING PULP AND PAPER COMPANY AND UNITEDPAPER COMPANY, EMPLOYERandUNITED PAPERWORKERS OF AMERICA,C. I. 0., PETITIONERCase No. 18-R-1909.-Decided April 12, 1948Mr. Arthur B. Sullivan,of Eau Claire, Wis., for the Employer.Mr. Loren J. Houser,of Chicago, Ill., for the Petitioner.Mr. Elmer P. Heinz,of St. Paul, Minn., andMr. Roy Fletcher,ofEau Claire, Wis., for the Pulp and Sulphite Workers.Mr. Emil A. Noren,of Appleton, Wis., andMr. Harry Whitwam,ofEau Claire, Wis., for the Paper Makers.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,' hearing in this case was held at EauClaire,Wisconsin, on July 23, 1947, before Clarence A. Meter, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSterling -Pulp and Paper Company, herein called Sterling, is aFlorida corporation, with its principal office and place of business atTampa, Florida. It operates a plant at Eau Claire, Wisconsin, withwhich we are here concerned, where it is engaged in the manufactureof pulp and paper, and in the conversion of paper into paper products.During the period from January 1, 1947, to July 1, 1947, Sterling pur-chased, for use' at its Eau Claire plant; raw materials -valued in excessof $100,000, approximately 75 percent of which was shipped frompoints outside the State of Wisconsin.For the same period, it soldproducts finished at its Eau Claire plant exceeding $100,000 in value,'Petitioner originally filed a separate petition for each of the two companies involved inthis proceeding,but subsequently filed a single amended petition naming both companies.77 N. L.R. B., No. 9.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 45 percent of which was shipped to points outside theState.United Paper Company, herein called United, is a Delaware corpora-tion, with its principal office and place of business at Tampa, Florida.It operates a plant at Eau Claire, Wisconsin, which is also involvedhere, where it is engaged in the conversion of paper products.Dur-ing the period from January 1, 1947, to July 1, 1947, United purchased,for use at its Eau Claire plant, raw materials valued in excess of$50,000, approximately 90 percent of which was shipped from pointsoutside the State of Wisconsin.For the same period; it sold productsfinished at its Eau Claire plant exceeding $700,000 in value, approxi-mately 85 percent of which was shipped to points outside the State.Sterling and United admit, and we find, that each of them is engagedin commerce within the meaning of the National Labor Relations Act.II.TEE, ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers, herein called the Pulp and Sulphite Workers, is a labor organiza-tion affiliated with the American Federation of Labor, claiming torepresent employees of the Employer.International Brotherhood of Paper Makers, herein called thePaper Makers, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn July 18, 1946, the Pulp and Sulphite Workers and the PaperMakers entered into a joint contract with Sterling and United, hereinreferred to jointly as the Employer, covering the Employer's produc-tion and maintenance employees.This contract was to run from May15, 1946, to June 15, 1947, subject to automatic renewal for successiveyearly periods thereafter in the absence of a written notice of a desireto change or modify the contract given by either party to the otherat least 30 days prior to any anniversary date.On May 15, 1947, thePulp and Sulphite Workers and the Paper Makers jointly gave writtennotice to the Employer that they wished to revise the contract in ac-cordance with the 30-day notice requirement for such revision.Pur-suant thereto, the parties began and completed negotiations for a newcontract on May 28, 1947, but did not actually execute a new agree-ment on that date. STERLING PULP AND PAPER COMPANY65By letterdatedMay 31, 1947,which was received on June 2, 1947,the Petitioner notified the Employer that it represented a majorityof its production and maintenance employees,and was therefore filinga petition with the Board.This was followed by the filing of such apetition on June 6, 1947.2Subsequently,on June 9, 1947, a new con-tract embodying the agreements reached on May 28,1947, was executedjointly by the Pulp and Sulphite Workersand thePaper Makers, as theone party,and the Employer,as the other,to be effective on June 15,1947, the expiration date of their previous contract,and to run for aninitiiil period of 1 year and to be automatically renewable thereafter inthe same manner as the superseded contract.The Pulp and Sulphite Workers and the Paper'Makers contendthat the contract executed on June 9, 1947,is a bar to a present deter-mination of representatives,because negotiations thereon were com-pleted on May 28,1947,prior to both the Petitioner's claim and peti-tion.This contention is without merit.Because the agreementreached on May 28, 1947,had not been reduced to writing and signedprior to either the receipt by the Employer on June 2,1947, of thePetitioner's claim to recognition or the filing of its petition on June6, 1947,and asthe Petitioner's claim and petition preceded the actualexecution on June 9, 1947,of the contractembodyingthat agreement,neither the oral agreement nor the contract can serve as a bar.3More-over, the July 18,1946, contractdoesnot preclude a present deter-mination of representatives because, by its terms,the request for itsrevision on May 15,1947, by thePulp and Sulphite Workers and thePaper Makers was a timely notice that prevented its automaticrenewbl.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer,within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITOrganization and Operation of the EmployerSterling is engaged primarily in the manufacture of pulp and paper,but also does some converting of paper into paper products.Unitedis engaged solely in the latter operation.Although the two com-panies are separate corporations, they perform their operations under2As indicated above, Petitioner filed a separate petition for each of the two companieson this date, but subsequently filed a single amended petition covering both companies onJune 17, 1947.aSeeMatter of Dicor, Inc,46 N. L R B 1035 CfMatter of Northwestern PublishingCompany(1VDAN),71 N. L. R.B 167; andMatter of Mississippi Lime Company of Mis-souri,71 N L R B 472.4 SeeMatter of Atlas Felt Products Company,68 N L R B.1 ; Matter of National Gyp-sum Company,64 N L R. B. 59. 63DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same roof and have one business office; and one individual whohas a substantial interest in both corporations is president of Sterlingand vice president of United.Moreover, all the paper which is con-verted by United is made by Sterling; the general superintendent ofSterling handles labor relations for both companies; and there havebeen transfers of employees from one company to the other.Thisworking relationship has existed since 1934, and, according to thegeneral superintendent of Sterling, the two companies perform asone unit from an operating and production standpoint.5Collective Bargaining HistoryThe Pulp and Sulphite Workers and the Paper Makers have beenrecognized by Sterling since 1936, and by United since 1938.6Although the two unions maintain separate locals for their respectivemembers and have apparently organized their membership in accord-ance with their respective jurisdictions, they have since 1938 enteredinto collective bargaining agreements with both companies, which havebeen jointly negotiated as well as jointly executed, which have accordedjoint recognition to both unions as the collective bargaining repre-sentatives of all production and maintenance employees of both com-panies, and which have also established all terms and conditions ofemployment for this entire group of employees.These contracts havegiven recognition to the dual nature of the collective bargaining repre-sentation only in their provisions for questions of jurisdiction betweenthe two unions to be "decided by the American Federation of Labor,"and for separate grievance procedure as between the two unions inbehalf of their respective members.'*None of the parties questions the appropriateness of grouping em-ployees ofbothcompanies in either one or more units. The only dis-pute on the over-all unit arises over the question of how the employeesof the two companies should be grouped.The primary position of the Petitioner is that all production andmaintenance employees of the Employer, including paper and pulptesters, and watchmen, but excluding office and clerical employees,technical employees, boss machine tenders, assistant foremen, andother supervisors, constitute an appropriate unit.However, in a sec-ondary position, the Petitioner has no objection to two units, as con-tended for by the Pulp and Sulphite Workers and the Paper Makers.The Pulp and Sulphite Workers and the Paper Makers insist thatonly a two-unit grouping is appropriate. They contend that, although5There are, however,separate pay rolls for the employees of the two companies.6 Recognition in both cases was not pursuant to either National or State Labor Boardcertification,but was informal.PThe record indicates that both of these provisions have been adhered to in actualpractice. STERLING PULP AND PAPER COMPANY67there have been joint contracts purporting to cover all employees ofthe Employer in a single unit, there have been, in effect, two separatebargaining units conforming to their respective jurisdictions.Thus,although it is not entirely clear from the record, apparently the PaperMakers' proposed unit would include all employees in the beater room,the paper making machine room, and the finishing room, and the unitrequested by the Pulp and Sulphite Workers would=lenibrace the re-maining production and maintenance employee's .11 In support of theirposition, the Pulp and Sulphite Workers and the Paper Makers claimthat the joint contract two-unit system is the historic practice in theindustry, and to substantiate that claim they introduced into evidence alist of some 20 companies in the Wisconsin area with whom theyalleged they have contractual relations on that basis.oThe Employer took no formal position concerning the one- or two-unit issue, but did say that it "prefers to see no splitting up" of theexisting arrangement.In view of their substantially common ownership and control, theirperformance as one unit from an operating and production standpointunder the same roof, the fact that one individual directs labor relationsfor both companies, and the history of collective bargaining on sucha basis, we find that Sterling and United constitute a single employerwithin the meaning of Section 2 (2) of the Act."Moreover, we believe that the history of collective bargaining andall other pertinent considerations indicate the appropriateness ofestablishing a single unit of all production and maintenance employeesof the Employer. In view of the fact that the contracts since 1938between the Employer and the Pulp and Sulphite Workers and PaperMakers have been jointly negotiated and jointly executed, have ac-corded joint recognition to both unions as the collective bargainingrepresentatives of all production and maintenance employees of theEmployer, and have also established all terms and conditions of em-ployment for these employees, it is plain that for the past 10 yearscollective bargaining with respect to these employees has been con-ducted on a single unit basis in practically all respects?1We do nctconsider the fact that there has been separate grievance procedure as8The record indicates that the group which has allegedly been represented by the PaperMakers consists of those employees who are engaged in the paper making process,and thatthe residual group which has allegedly been represented by the Pulp and Sulphite Workerstakes in those employees who are engaged in the prior process of making pulp and sulphite,those employees engaged in the subsequent process of converting the finished paper intopaper products,and all maintenance employees.0There appears to be nothing in Board records,however, to indicate that any of thesecontracts were entered into pursuant to Board certification.10 SeeMatter of A. W. Franklin Manufacturing Corporation, 71 NL. R. B 14211And, according to the Pulp and Sulphite Workers and the Paper Makers,on such abasis in the industry generally. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween the two unions in behalf of their respective members, whichis the only separate bargaining feature that has marked the relation-ship of the parties, as sufficient to support the contention of the Pulpand Sulphite Workers and the Paper Makers that there have been,in effect, two separate units conforming to their respective jursidic-tions 12In view of such bargaining history, and the appropriate-ness of grouping together all production and maintenance employeesengaged, as here, in interrelated manufacturing operations, and asthere is no evidence that either of the two alleged separate units con-sists of highly skilled craft employees, we shall establish a single unitfor all production and maintenance employees of the Employer.Boss Machine Tenders and Assistant ForemenThe Petitioner would exclude both categories from any unit, ap-parently on the- ground that they are supervisors.The Pulp andSulphite Workers and the Paper Makers would include them on theground that both categories are customarily included in bargainingunits in the industry, and have been so included in their contracts withtheEmployer.The Employer takes no position with respect toeither category.As the evidence shows that the boss machine tenders have authorityto recommend hiring, firing, promotions, and transfers of employees,and that this authority is frequently exercised, they are clearly "super-visors" within the meaning of Section 2 (11) of the Act, and we shall,accordingly, exclude them from the unit.However, we do not consider the testimony that the assistant fore-men "probably" have authority to recommend discharge sufficientto exclude them from the unit, as no instances of the exercise of suchauthority over a substantial period of time could be recalled, and asthere is no evidence that they have the authority "responsibly todirect" other employees.We shall, therefore, include the assistantforemen.latclzmenAll parties are agreed on the inclusion of the Employer's watch-men. In view of the evidence, however, that the watchmen "protectthe [Employer's] property from theft and sabotage and fire," theyfall within the definition of "guards" contained in Section 9 (b) (3)of the Act, and we must, accordingly, exclude them from the produc-tion and maintenance unit.13"Especially in view of the fact that the grievance procedure established by the contractsprovides for only the separate processing of grievances and makes no differentiation in themethodof presenting grievances as between the two unions11SeeMatterof C V Hill t company, Inc,76 N L R B 158 STERLING PULP AND PAPER COMPANY69We find that all production and maintenance employees of SterlingPulp and Paper Company and United Paper Company, at theirEau Claire, Wisconsin, plants, including paper and pulp testers andassistant foremen, but excluding office and clerical employees, tech-nical employees, watchmen, boss machine tenders, and all other super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 14As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Sterling Pulp and PaperCompany and United Paper Company, Eau Claire, Wisconsin, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Eight-eenth Region, and subject to Sections 203.61 and 203.62, of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetherthey desire to be represented by United Paperworkers of America,C. I. 0., or by International Brotherhood of Pulp, Sulphite and PaperMillWorkers, A. F. L., and International Brotherhood of PaperMakers, A. F. L.,15 for the purposes of collective bargaining, or byneither.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.14Any participant in the proceeding herein may,upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot15 Inasmuch as the Pulp and Sulphite Workers and the Paper Makers have been repre-senting the employees in the appropriate unit on a joint basis, they shall be placed on theballot jointly.7888S6-49-vol 77-6